On Petition for a Rehearing.
Woods, J.
It is earnestly contended that the complaint is demurrable for want of a copy of the application for the insurance, which by the terms of the policy is declared to be a part of the contract; and it is insisted that the cases referred to in the principal opinion are not in point, if well decided, because the policies declared on in those cases contained only a reference to the applications, without any express statement that the applications were made parts of the policies. Conceding the difference suggested, we do not deem it material to the question of pleading, because, whether there be an express declaration in the policy that the application is made a part of it, or only a reference in the policy to the application, the two papers in legal effect constitute the evidence of one contract and must be read together. As is shown in the case of Commonwealth Ins. Co. v. Monninger, supra, there will be this difference in the legal consequences: that if the application is expressly made a part of the policy, the statements and conditions of the application will be deemed warranties; while if merely referred to, they will constitute representations only. *314Indeed, the rule is familiar that different instruments made at one time between the same parties, and in reference to the same transaction, may, and often must, be read together as one instrument, although there may be no reference in one paper to the other; and if, where there is an express reference in the instrument declared on, the failure to give a copy of the paper referred to is cause for demurrer, it must logically follow that when there is no reference to the contemporaneous instrument, it will be a good answer to aver simply the existence of such instrument and its connection with the one declared on, without showing its terms to be relevant and material to the relief sought by the plaintiff; or, instead of pleading thus specially, the defendant might go to trial upon the general issue, and defeat the action by showing that the plaintiff had not sued upon the real and entire contract.
The common law practice required the pleader to state only the legal effect of the contract upon which he sought to found his action or defence. The code was designed to simplify the practice by eliminating burdensome and technical formalities of pleading. When the legal effect only of a contract was alleged, the action often failed on account of a variance between the proof and the allegation, and hence the provision of the code which requires that “When any pleading is founded on a written instrument or on account, the original, or a copy thereof, must be filed with the pleading.” R. S. 1881, section 362. But if, in declaring upon an instrument, an exhibit must also be made of all other documents or papers referred to as a part, or which upon legal principles may be claimed to constitute a part of the contract, it may well be doubted whether in this respect the code has not failed of its purpose.
The needlessly burdensome consequences which must follow the adoption of such a rule are well illustrated by insurance policies, which, besides numerous conditions endorsed on the policies themselves, often, if not generally, contain a reference, not only to the application, but to the charter of *315the company and to a system or body of by-laws which are declared to be a part of the contract. For an example of this, see the case of Cassaday v. American Ins. Co., 72 Ind. 95; and, also, the opinion of the court on the subject as there expressed, which is much in point; see, also. Shin v. Bosart, 72 Ind. 105, and Sperry v. Dickinson, 82 Ind. 132.
It is apparent that it will not do to hold that merely because there is a reference in one paper to anothei’, or because one is declared to be a part of another, therefore, it must be said to be in fact a part in such sense as that a copy of it must be given in a pleading founded on the latter. There must be a reasonable construction of the code in this respect; and, as we think, the code itself indicates the proper practice.
In section 120, R. S. 1881, section 370, it is provided that, “ In pleading the performance of a condition precedent in a •contract, it shall be sufficient to allege, generally, that the party performed all the conditions on his part. If the allegation bn denied, the facts showing a performance must be proved on the trial.”
This makes the practice simple. The plaintiff sues upon the obligation, as evidenced by the contract or instrument made and delivered to him, and if it contains conditions on his part, or a reference to a collateral paper or contract which may contain conditions necessary to have been performed by him, he must allege that performance generally, and unless then the performance thereof be denied, no proof on the subject is required; and, in such a case, it would be inexcusable if the law or practice required the encumbering of the record with copies of the papers referred to; but if the defendant desires to make an issue in reference to any warranty or condition contained in such paper, which it may be presumed will ordinarily be in his possession, he may set it up in an answer and deny the performance thereof by the plaintiff, and so put the plaintiff to the burden of “showing a performance” by proof on the trial.
There may possibly be cases where the frame of the instru*316ment sued on will be such that the other papers referred to as parts of it must be exhibited in order to afford an intelligent understanding of the contract and to show that a cause of action exists, notwithstanding a general averment that the plaintiff had performed the conditions on his part, and in such case, as in any case where the facts averred do not show a right of action, the demurrer should be sustained; but such case, if conceivable, should be deemed an exception to the rule.
We therefore hold that the policy delivered to the assured'is the “written instrument” on which, within the meaning of the code, the action is founded, and that it was not necessary to set out a copy of the application in this case.
Rehearing denied.
Niblack, J., dissents.